



COUR DAPPEL DE LONTARIO

RÉFÉRENCE : Perron c. Perron, 2013 ONCA
    174

DATE : 20130321

DOSSIER : C51977

Les juges Blair, Rouleau et Hoy

ENTRE

Monique Denise Perron
    (maintenant Waring)

Requérante (Intimée)

et

Joseph Ferdinand Dave Perron

Intimé (Appelant)

Mark Power, François Larocque et
    Jo-Anne Thibodeau, pour lappelant

Aaron Franks, Michael Zalev et Kathryn
    Junger, pour lintimée

Date de laudience : le 27 mars 2012

En appel de lordonnance du juge Alan C.R.
    Whitten de la Cour supérieure de justice en date du 8 mars 2010, avec motifs publiés
    à 91 R.F.L. (6
e
) 110.

INSCRIPTION

[1]

Le 23 novembre 2012, la cour a rejeté lappel
    dans cette affaire et a demandé aux parties de soumettre leurs observations sur
    la question des dépens. Suite à la réception de celles-ci, nous devons
    maintenant trancher la question des dépens.

[2]

Lappelant maintien que, malgré le fait que
    lappel a été rejeté, il a eu gain de cause sur la question critique :
    limportance qui doit être accordée à la langue dinstruction des enfants lors
    de la détermination de la garde. Par contre, ayant conclu que le juge de
    première instance a erré en nabordant pas pleinement la question de la langue
    dinstruction des enfants, la cour a dû tenir compte aussi du fait que, depuis
    la décision de la cour de première instance, les enfants sont demeurés inscrits
    à lécole dimmersion pour trois ans additionnels. Cest pour cette raison, que
    de concert avec les autres préoccupations exprimées par le juge de première
    instance, que nous avons rejeté lappel. Malgré les avantages quune
    instruction homogène en langue française aurait pu avoir pour les enfants, un
    changement décole ne pourrait pas, à ce point-là, être dans lintérêt des
    enfants. Par conséquent, il ny avait pas de cause pour accorder lappel et de remettre
    la question pour être jugée de nouveau en première instance.

[3]

Selon lappelant, il serait donc approprié de
    lui accorder ses dépens sur la base de lindemnisation partielle fixés à 35.000 $.
    Subsidiairement, lappelant demande que les parties paient leurs propres
    dépens.

[4]

Pour sa part, lintimée maintien quelle a eu
    gain de cause puisque lappel a été rejeté. Ainsi, elle devrait se voir accorder
    ses dépens sur la base de lindemnisation partielle fixés au montant de 25.000
    $. Lintimée ajoute que plusieurs moyens dappel soulevés dans lavis dappel
    ont été retirés à la dernière minute. Ceci a fait en sorte quelle a dû
    encourir des frais juridiques importants pour répondre à des moyens dappel qui
    navaient aucune chance de réussite.

[5]

À notre avis, la règle habituelle devrait être
    suivie dans linstance. Lappel a été rejeté et lintimée a droit à des dépens.
    Par contre, nous devons tenir compte du fait que lappelant a eu un certain
    succès, en ce quil a démontré que le juge de première instance a commis une erreur
    importante. À notre avis, il est donc approprié de réduire quelque peu le
    montant de dépens à être accordé à lintimée.

[6]

Pour ces motifs, nous accordons à lintimée ses
    dépens sur la base de lindemnisation partielle fixés au montant de 20,000 $. Le
    15.000 $ présentement détenu par le cabinet Martens Lingard s.r.l., suite à
    lordonnance du juge Sharpe en date du 9 novembre 2011, servira à acquitter une
    portion de cette obligation.

« R.A.
    Blair j.c.a. »

« Paul
    Rouleau j.c.a. »

« Alexandra
    Hoy j.c.a. »


